Citation Nr: 1711329	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-36 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a skin disability, manifested as tinea pedis and onychomycosis of the feet.

2.  Entitlement to an initial rating in excess of 10 percent for diabetic retinopathy prior to February 9, 2012, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability ("TDIU").


REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active service from March 1968 through October 1969. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an October 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Newark, New Jersey (hereinafter Agency of Original Jurisdiction ("AOJ")).  In pertinent part, the October 2006 rating decision granted the Veteran service connection for diabetic retinopathy, and assigned an initial evaluation of 10 percent effective February 11, 2004.  Additionally, the October 2006 rating decision granted the Veteran service-connection for tinea pedis and onychomycosis of the feet effective February 11, 2004, with a non-compensable rating.  

The Veteran filed a timely notice of disagreement on February 1, 2007, requesting an increased rating for his diabetic retinopathy, in addition to an increased rating for his service-connected diabetes mellitus, type II.  During the course of this appeal for an increased rating, the Veteran submitted numerous statements and evidence of unemployability due to his service-connected diabetic retinopathy, as well as symptoms of his service-connected diabetes mellitus, type II.  While the issues of increased rating for these disabilities have been previously adjudicated and are no longer on appeal, the Board found that the Veteran's statements, during the pendency of his appeal, reasonably raised the issue of entitlement to a TDIU.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

These issues were subsequently appealed to the Board of Veteran's Appeals.  In a June 2013 Board decision, the Board granted the Veteran's claim for an increased initial rating of his diabetic retinopathy, and assigned a 20 percent disability rating effective February 11, 2004.  However, the Board denied the Veteran's claim for a compensable rating of his service-connected tinea pedis and onychomycosis.  Additionally, the June 2013 Board decision, the issue of entitlement to a TDIU was identified as a claim properly before the Board.  In order to provide the Veteran with proper notice and development of this claim, the Board remanded the issue to the AOJ for further development. 

Thereafter, the Veteran appealed the June 2013 Board decision to the Court of Appeals for Veterans Claims ("CAVC/Court").  In a March 2014 Joint Motion for Remand ("JMR"), the Court remanded the issues of (1) entitlement to an initial compensable rating for tinea pedis and onychomycosis of the feet and (2) entitlement to an initial rating in excess of 20 percent disabling for diabetic retinopathy back to the Board for further consideration.  

The Board, in a June 2014 decision, remanded these issues back to the AOJ for further development consistent with the Court's JMR findings.  However, as will be discussed in greater detail below, the Board finds these actions were not completed and that an additional remand is required.  

As for the Veteran's claim for entitlement to a TDIU, the Board observes the Court's March 2014 JMR did not disturb the findings or requested actions as outlined in the Board's June 2013 decision and remand.  Additionally, the Board observes the requested development, with respect to the TDIU issue on appeal, was completed by the AOJ.  Specifically, in a May 2015 notice letter, the AOJ outlined the requirements for a TDIU and the evidence required to support a grant of a TDIU.  Additionally, in August 2014, the Veteran submitted an application for entitlement to a TDIU.  Subsequently, a May 2016 Supplemental Statement of the Case was issued and the matter was then properly returned to the Board for appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Board observes that in the May 2016 Supplemental Statement of the Case, the AOJ limited the Veteran's claim on appeal to entitlement of a TDIU prior to April 20, 2016.  Beginning on and after April 20, 2016, the AOJ cited to the Veteran's combined disability evaluation of 100 percent as a bar to an award to a TDIU.  However, the receipt of a 100 percent schedular disability evaluation, for a service connected disability or disabilities, does not necessarily render the issue of entitlement to a TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C.A. § 1114).  As such, the issue of entitlement to a TDIU throughout the entire people of appeal remains before the Board.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Testimony form the Veteran's July 2011 hearing before the undersigned Veteran's Law Judge is contained within the Veteran's electronic file.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

Lastly, in the course of reviewing the Veteran's file, the Board notes that the Veteran submitted additional evidence and argument from his representative after the Veteran's file had been returned to the Board.  See October 2016 Letter and Private Vocational Assessment.  However, the record includes a February 2017 written statement from the Veteran and his representative, waiving AOJ consideration of any additional evidence submitted.  See 38 C.F.R. § 20.1304(c). 

The issues of entitlement to an initial compensable rating for the Veteran's tinea pedis and onychomycosis of the feet, and entitlement to an increased initial rating of his diabetic retinopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.




FINDINGS OF FACT

1.  The Veteran is service-connected for diabetes mellitus, type II, peripheral neuropathy of the bilateral upper and lower extremities, diabetic retinopathy, hypertension, tinea pedis and onychomycosis of the feet, chronic headaches, bilateral hearing loss, tinnitus, residuals of a fracture to the left nasal bones, and a scar from residuals of a fracture to the left nasal bone.  

2.  Beginning on February 11, 2004, the Veteran had a combined disability rating of 70 percent.  At this time, the Veteran's diabetes mellitus, type II and diabetic retinopathy, two service-connected disabilities of the same etiology, had a combined rating of 40 percent.  Therefore, beginning on February 11, 2004, the Veteran met the schedular criteria for TDIU. 

3.  Beginning on April 20, 2016, the Veteran had a combined disability rating of 100 percent. 

4.  Resolving all doubt in the Veteran's favor, the totality of the evidence indicates the Veteran's service-connected diabetes mellitus, and diabetic retinopathy, prevented him from obtaining and maintaining substantially gainful employment beginning on February 11, 2004. 

5.  The issue of entitlement to TDIU beginning on and after April 20, 2016, is moot. 


CONCLUSIONS OF LAW

1. Beginning on February 11, 2004, but no sooner, the criteria for TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341; 4.15; 4.16 (2016).

2.  Entitlement to a TDIU beginning on and after April 20, 2016 is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in May 2014, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, VA examination reports and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, and arguments from his representative.

As was noted above, the Veteran's claims were previously remanded by the Board, most recently in June 2013.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's June 2013 remand, the AOJ provided the Veteran with VCAA notice for his claim of entitlement to a TDIU.  As such, the Board finds the AOJ has substantially complied with the remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to the VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Entitlement to a Total Disability Rating Based on Individual Unemployability:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any impairment or combination of impairments for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Based upon a review of the Veteran's longitudinal records, the Board finds the Veteran is entitled to an award of TDIU beginning on February 11, 2004.  Entitlement to an award of TDIU, based on an extra-schedular basis, prior to this time is not warranted by the Veteran's overall disability picture and the medical evidence of record.  Lastly, the Board finds this issue of entitlement to TDIU beginning on and after April 20, 2016 to be moot, as it would be a duplicative counting of his disabilities.  

	i.  Entitlement to a TDIU Prior to February 11, 2004:

In statements to the Board, the Veteran and his attorney argue that entitlement to a TDIU should be granted from at least June 2002.  See October 2016 Letter.  Specifically, the Veteran and his attorney argue this date because it is the date the Veteran last worked for his prior employer, the United States Postal Service.  The Veteran formally medically returned from the Postal service in 2004, without ever have returned to work. 

Prior to February 11, 2004, the Veteran does not meet the schedular criteria for an award of a TDIU.  In such instances, where a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Based upon a review of the Veteran's record, the Board finds referral for consideration of an extraschedular TDIU is not warranted.  Notably, the Board finds the Veteran reported he retired from the Postal Service due to his age and eligibility.  See August 2006 VA Examination.  Moreover, during several VA examinations, the Veteran's disabilities have not been reported to have had such an exceptional disability picture, that his service-connected disabilities prevented him from working.  The Board notes the Veteran has been afforded numerous VA examinations which have assessed the severity of his service connected disabilities.  While these VA examinations have documented varying degrees of functional impacts, no opinion of record indicates the Veteran's service-connected disabilities rendered the Veteran unable to secure and follow a substantially gainful occupation prior to February 11, 2004.

The Board is aware the Veteran submitted a private vocational assessment which concluded the Veteran would have not been able to maintain employment since 2002.  However, the Board does not find this opinion to be probative on the issue of entitlement to a TDIU prior to February 11, 2004.  Specifically, the Board finds the evidence relied upon prior to February 11, 2004 is not consistent with the objective, lay, and clinical findings of record.  For example, this private vocational consultant reports that beginning in 2002, the Veteran was only able to stand for six to seven minutes, walk for five minutes, and sit for 60 to 90 minutes.  Additionally, beginning in 2002, the Veteran experienced numbness in his hands and fingers, and balance problems.  However, these findings are not corroborated by a review of the Veteran's longitudinal medical record.

The Veteran and his attorney have additionally argued that the Veteran was forced to retire due to chronic headaches, in addition to his diabetes mellitus, type II and diabetic retinopathy.  Prior to February 11, 2004, the Veteran was in receipt of a 30 percent disability rating for his chronic headaches.  However, once again, based upon a review of the Veteran's longitudinal records, the Board does not find any evidence which would support the award or referral of an extraschedular TDIU prior to February 11, 2004.  For example, during the Veteran's January 1996 VA Examination, the Veteran reported his headaches were relieved with over the counter sinus medications.  During a December 1997 hearing before a RO at the Newark, New Jersey VA office, the Veteran reported his only limitation at work were recurrent nose bleeds.  The Veteran testified that while he experienced headaches, these headaches did not impact his ability to work.  

Later medical evidence continues to suggest that the Veteran chronic headaches did not significantly impact his ability to work or function on a daily basis.  During a November 1999 VA examination, the Veteran reported his headaches continued to be relieved with over the counter medications, and that he experienced a headache three to four times a week.  He denied any visual effects from his headaches, denied any sensitivity to light, and did not report any impact on his ability to perform daily chores or on his ability to work. 

Furthermore, a review of the Veteran's records does not reflect any complaints of or treatment for symptoms of poor balance or limited abilities to stand and walk.  In addition to the service-connected disabilities above, the Veteran received treatment for complaints of tinea pedis and onychomycosis of his bilateral feet during this period.  However, there is no clinical or lay evidence which would support a finding that the Veteran's foot disabilities impaired his ability to walk, stand, or maintain his balance.  For example, the Veteran's private physician, R.P., M.D., submitted a letter in June 1996 which described treatment for "mild" pronation, corrected with orthotic inserts.  See June 1996 Letter from Dr. R.P, describing treatment for "mild" pronation with no evidence of functional impairment; See also September 1996 Statement from Veteran, reporting symptoms of itchy feet, and no evidence of balance impairment.  

During a VA examination in May 1997, there were no reports of swelling or ulcerations on either the Veteran's left or right feet.  Furthermore, during this examination the Veteran reported only "intermittent" symptoms of a rash, which did not impair his ability to walk or stand.  Additionally, during a December 1997 hearing before a RO at the Newark, New Jersey VA office, the Veteran reported the tinea pedis of his bilateral feet caused an itchy rash, which his physicians treated with a topical cream.  At no point did the Veteran report any difficulty with prolonged standing or walking, or allege any balance impairment.  As such, the Board finds no evidence which supports the conclusion that the Veteran was unable to walk for more than five minutes or stand for longer than seven minutes at a time. 

Treatment records from the Veteran's private physician, D.G., M.D., indicate the Veteran's diabetes mellitus, type II was managed reasonably well during this period.  Early treatment records report fluctuation of the Veteran's glucose levels due to epidural injections.  However, once the Veteran's epidural injections ceased, the Veteran's physician reported his glucose levels stabilized.  Furthermore, at no point prior to February 11, 2004, did Dr. D.G. observe any evidence that the Veteran experienced difficulty walking or standing for long periods, due to foot ulcers or other symptoms of his service-connected diabetes mellitus, type II.  Similarly, there are no observations the Veteran experienced difficulty maintaining his balance or footing. 

As for the Veteran's diabetic retinopathy, the Board does not find that the clinical and competent evidence of record, prior to February 11, 2004, supports a finding that the Veteran is entitled to a TDIU, on an extra-schedular basis.  The Board acknowledges the Veteran's lay statements that he began to experience difficulty seeing towards the end of his employment with the US Postal Service.  However, the Veteran's eye examinations do not reflect any complaints of functional impairment due to decreased visual acuity during this time.  For example, during an ocular examination in October 2003, the Veteran reported a gradual decline in his vision, but denied any sudden loss of vision.

In conclusion, the Board finds the totality of the evidentiary record does not support the award or referral of entitlement to a TDIU prior to February 11, 2004. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 3 8 C.F.R. § 3.102;  See also Gilbert, 1 Vet. App. at 49.

      i.  Entitlement to a TDIU Beginning February 11, 2004:

The Veteran met the schedular criteria for consideration of TDIU beginning on February 11, 2004.  At this time, the Veteran's total service-connected disability rating was 70 percent.  Additionally, beginning on February 11, 2004, the Veteran's diabetes mellitus, type II and diabetic retinopathy, two service-connected disabilities of the same etiology, had a combined rating of 40 percent.  Therefore, beginning on February 11, 2004, the Veteran met the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  Based upon a review of the evidentiary record, and resolving all doubt in the Veteran's favor, the Board finds the criteria for entitlement to a TDIU have been meet, beginning on February 11, 2004. 

Entitlement to TDIU is warranted because the Veteran met the schedular requirements for entitlement to TDIU beginning on February 11, 2004.  In addition, the Board finds the medical evidence around this date supports a finding that the Veteran's symptoms impacted his ability to perform occupational tasks.  For example, during an October 2003 ocular examination, the Veteran's visual acuity was reported as 20/80 in the right eye, and 20/30 in the left eye.  See Treatment Records from Macular Degeneration Center of New Jersey.  By comparison, an eye examination conducted in December 2004 reported the Veteran has visual acuity of 20/200 in the right eye, and 20/30 in the left eye.  During a subsequent ocular examination, in October 2007, the Veteran's visual acuity was reported as 20/70 in the right eye, and 20/20 in the left eye.  In between these examinations, the Veteran underwent corrective focal laser surgery to both eyes, to treat diabetic maculopathy.  

During a November 2009 VA examination, the Veteran's visual acuity was assessed as 20/60 in the right eye and 20/50 in the left eye.  At this time, the Veteran reported increased symptoms of blurred vision, worse in the right eye than the left.  It was observed the Veteran had a history of cataracts.  A subsequent VA examination in, in February 2012, reported the Veteran's distance visual acuity was 20/200 in the right eye, uncorrected, and 20/100 in the left eye, uncorrected.  His corrected distance visual acuity was reported as 20/100 in the right eye and 20/50 in the left eye.  Corrected near visual acuity was reported as 20/100 in the right eye, and 20/40 in the left eye.  During this examination, the Veteran reported a history of blurred right eye vision for the past five to six years.  He also reported a recent history of peripheral vision loss.  

In addition to the Veteran's diabetic retinopathy, the medical evidences documents a progressive decline in the Veteran's diabetes mellitus, type II during this time.  A review of the Veteran's private treatment records with Dr. D.G., show the Veteran's blood glucose levels were controlled through a combination of medications and dietary restrictions.  For example, during a physical examination in June 2004, the Veteran's blood glucose levels were reported as ranging from 130s to 150s.  However, a random glucose test reported levels of 260.  Subsequent treatment records reflect the physician's ongoing concerns about stabilizing both the Veteran's glucose levels and A1c levels.  Notably, Dr. D.G.'s primary concern was the potential progression of the Veteran's diabetes.  

Despite adequate control of the Veteran's blood glucose levels, subsequent treatment records from Dr. D.G. reflect the Veteran's symptoms continued to progress.  For example, during a physical examination in January 2007, Dr. D.G. reported the Veteran's retinopathy was now "significant."  It was also reported that the Veteran had experienced progressively worsened symptoms of peripheral neuropathy.  The Veteran was subsequently service-connected for peripheral neuropathy of his bilateral upper and lower extremities in January 2010. 

Therefore, based upon the progressive loss of the Veteran's visual acuity, his worsening diabetes mellitus, the Board finds that an award of a TDIU beginning on February 11, 2004 is warranted and represents the most favorable outcome for the Veteran.  In making this determination regarding TDIU, the Board emphasizes that in the present case, the TDIU award is based upon the combined effects of the Veteran's service connected diabetes mellitus, type II, diabetic retinopathy, in addition to his other service-connected disabilities.  

      
ii.  Entitlement to a TDIU Beginning on and After April 20, 2016:

The Board finds that neither the Veteran's allegations nor the evidence of record reflects that the Veteran is entitled to an award of a TDIU beginning on and after April 20, 2016.  

As discussed above, the Veteran's combined disability rating was increased to 100 percent effective April 20, 2016.  In an April 2016 Rating Decision, the AOJ increased the Veteran's disability rating for diabetes mellitus, type II to 40 percent, effective April 20, 2016.  This award increased the Veteran's combined disability rating to 100 percent effective April 20, 2016.  

Receipt of a 100 percent schedular rating for a service connected disability does not necessarily render moot any pending claim for a TDIU.  See Bradley, 22 Vet. App. at 293-94.  Although no additional disability compensation may be paid when a total schedular disability is already in effect, Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation ("SMC").  

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, to also award a separate TDIU rating in addition to the combined schedular 100 percent rating since April 20, 2016 based on the Veteran's combined service-connected disabilities would result in duplicate counting of the disabilities.  See VAOPGCPREC 66-91 (Aug. 15, 1991)(several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for SMC); See also Bradley, 22 Vet. App. at 293-94 (holding that multiple disabilities arising from a single incident that establish entitlement to a schedular TDIU under 38 C.F.R. § 4.16 (a) may not be considered as one disability that satisfies that requirement of a service-connected disability rated as total).  Therefore, the matter of entitlement to a TDIU rating from June 29, 2016 is rendered moot. 

Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for this issue, and it is dismissed. See 38 U.S.C.A. § 7105  (d)(5); 38 C.F.R. § 20.202.


ORDER

Subject to the laws and regulations governing the payment of VA compensation, entitlement to a TDIU is granted, effective from February 11, 2004. 

The issue of entitlement to a TDIU beginning on and after April 20, 2016, is dismissed. 

REMAND

The Board recognizes that the Veteran's claim has been previously been remanded; however, while the Board sincerely regrets the additional delay, the Veteran's claim must again be remanded in order to ensure that the VA has adequately assisted the Veteran in the development of his claim.

As discussed above, following the March 2014 CAVC JMR, the Board remanded the Veteran's claim for (1) entitlement to an initial compensable rating for tinea pedis and onychomycosis of the feet and (2) entitlement to an initial rating in excess of 20 percent disabling for diabetic retinopathy back to the AOJ for further development consistent with the Court's JMR findings.   Specifically, in a June 2014 remand order, the Board requested the AOJ obtain the Veteran's private treatment records from physician, J.S., M.D., in West Orange, New Jersey.  However, the Board finds that these development actions were not taken, and the AOJ did not obtain the identified treatment records.  As such, the Board finds an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the Board finds the Veteran was not afforded a new VA examination as was requested in the June 2014 remand order.  Specifically, the March 2014 CAVC JMR found the prior February 2012 VA examination to be inadequate for ratings purposes.  The Court found this examination inadequate because the examiner failed to report/assess the Veteran's uncorrected near sight vision.  A review of the Veteran's subsequent VA ocular examinations shows that both the August 2014 and February 2016 VA examinations failed to assess and/or report the Veteran's uncorrected near sight vision.  As such, the Board finds an additional remand is required.  See Stegall, 11 Vet. App. at 271; See also See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(holding that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1. First, AOJ should obtain the necessary authorization from the Veteran to obtain the relevant outstanding medical records from J.S., M.D, in West Orange, New Jersey.  All attempts to locate these records must be documented in the claims folder.

If the AOJ is unable to secure these records, the VA must notify the Veteran and his attorney and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  

2.  After any additional records have been associated with the Veteran's file, schedule the Veteran for a VA examination to determine the current severity of his service-connected skin disorder of the feet.  To the extent possible, the examination should be scheduled during an eruption or exacerbation of his skin disorder to give the best indication of the disorder at its worst.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the opinion and/or examination.  

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should report in detail all pertinent symptomatology and findings associated with the Veteran's service-connected skin disorder of the feet.  All signs and symptoms necessary for rating the skin disorder under the current rating criteria should be reported in detail, to include the percentage of the entire body affected and the percentage of exposed area(s) affected, by the Veteran's service-connected skin disorder of the feet.  

If the Veteran is not experiencing an outbreak at the time of the examination, the examiner should, to the extent possible, opine as to the percentage of the entire body and the percentage of exposed area(s) that could be affected, during an eruption or exacerbation based on consideration of the previous manifestations documented in his treatment records and on the Veteran's own reports as to his history.  

The examiner should also note whether the Veteran has received systemic therapy, such as corticosteroids or other immunosuppressive drugs during the past twelve-month period, for his service-connected skin disorder only.  If the Veteran has received systemic therapy, such as corticosteroids, then the examiner should indicate the total duration of such therapy during the past twelve months.


3.  Additionally, the AOJ is asked to afford the Veteran with an updated ophthalmological examination by an appropriate physician to determine the severity of his service connected diabetic retinopathy.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should report all current manifestations of the Veteran's diabetic retinopathy.  Additionally, the examiner is specifically requested to report the Veteran's uncorrected and corrected visual acuity at both near and far distances using Snellen's test type or its equivalent.  

It is essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria.  A report containing the Veteran's test results and the examiner's findings should be prepared and associated with the Veteran's VA claims folder.  

4. The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims for entitlement to increased disability ratings.  If the benefit sought is not granted, the AOJ must then issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


